Dismissed and Memorandum Opinion filed October 22,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00751-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
TRINA MARIE RODRIGUEZ, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 14
Harris County, Texas
Trial Court Cause No. 1586608
 

 
M E M O R
A N D U M   O P I N I O N
The State of Texas filed a notice of appeal from the trial
court’s order signed August 20, 2009, granting appellee’s motion to suppress. See
Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (Vernon Supp. 2009). On October 14,
2009, the trial court reversed its ruling and denied appellee’s motion to
suppress. A supplemental clerk’s record containing the court’s findings of fact
and conclusions of law was filed on October 15, 2009. Therefore, this appeal
has been rendered moot.
On October 15, 2009, the State of Texas filed a motion to
dismiss the appeal.  We grant the motion. Accordingly, we order the appeal
dismissed. We direct the Clerk of the court to issue the mandate of the court
immediately.
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan.
Do not
publish C Tex. R. App. P. 47.2(b).